M A N D A T E
TO THE COUNTY COURT AT LAW NO. 5 of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 20th day of
November, 2014, the cause upon appeal to revise or reverse your judgment between

Mary Fowler,                                                                 Appellant,
                                           v.
Gus Montis, Argiro Investments, LLC                                          Appellees.
CAUSE NO. 13-13-00581-CV                                    (Tr.Ct.No. 2013-CV-61603-5)

was determined; and therein our said Court made its order in these words:

                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the county court’s judgment and renders judgment dismissing the suit.

The Court orders the judgment VACATED and renders judgment DISMISSED. Costs of

the appeal are adjudged against the appellant.

      We further order this decision certified below for observance.

November 20, 2014.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 3rd day of February, 2015.




                                                Dorian E. Ramirez, CLERK